Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 19-36 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 25, 2002.

Response to Arguments
Applicant’s arguments, see pg. 12-16, filed September 21, 2022, with respect to the rejection of claims 19 and 28 under 35 U.S.C. 103 (Hiuga in view of Kim) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fukuda in view of Coldron, as shown below. 
Given the amendment to claims 19 and 28, reference to Fukuda is being relied upon to teach dependent claims 24, 26, 33, and 35 more-consistently with the instant claim language, as shown below. 
Given the amendment to claims 19 and 28, reference to Coldron is being upon to teach dependent claims 21 and 30 more-consistently with the instant claim language, as shown below. 
Given the amendment to claims 19 and 28, reference to Makrogiannis is being upon to teach dependent claims 22 and 31 more-consistently with the instant claim language, as shown below. 
Given the amendment to claims 19 and 28, reference to Perrey is being upon to teach dependent claims 25 and 34 more-consistently with the instant claim language, as shown below. 
Given the amendment to claims 19 and 28, reference to Kashima is being upon to teach dependent claims 27 and 36 more-consistently with the instant claim language, as shown below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 19, 21, 24, 26, 28, 30, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP 2007301035 A, published November 22, 2007) in view of Y. Coldron et al., “Postpartum characteristics of rectus abdominis on ultrasound imaging,” Manual Therapy, vol. 13, pp. 112-121, Oct. 2006, hereinafter referred to as Fukuda and Coldron, respectively.
Regarding claim 19, Fukuda teaches a lifestyle assessment system which assesses lifestyle relating to metabolic syndrome, the lifestyle assessment system comprising: 
an ultrasonic probe configured to capture a tomographic image of a subject (Fig. 1; see pg. 5, para. 6 – “The ultrasonic probe 2 and the ultrasonic image capturing unit 3 are for capturing an ultrasonic tomographic image of a living tissue by transmitting and receiving ultrasonic waves.”), 
a feature assessing unit configured to identify a region of muscle layer and a region of a predetermined fat layer among living body portions visualized in the tomographic image (Fig. 1-2; see pg. 6, para. 2 – “The ultrasonic tomographic image to be evaluated output from the ultrasonic imaging unit 3 is sent to the tissue thickness measuring unit 4 to measure and obtain the thickness of the subcutaneous fat tissue and muscle tissue.”; see pg. 8, para. 4 – “The ultrasonic tomographic image 20 includes a region 21 indicating subcutaneous fat tissue and a region 22 indicating muscle tissue.”), and 
output at least muscle assessment index data indicating a feature of a shape of the muscle and fat layer assessment index data indicating a quantitative feature of the fat layer as assessment index data of lifestyle (see pg. 6, para. 2 – “The ultrasonic tomographic image to be evaluated output from the ultrasonic imaging unit 3 is sent to the tissue thickness measuring unit 4 to measure and obtain the thickness of the subcutaneous fat tissue and muscle tissue.”); and 
a measure presenting unit (tissue property database 10) including a knowledge database containing a quantitative representing feature of the shape of the muscle, a quantitative representing feature of the fat layer, and measure patterns systematically classifying measures due to lifestyle associated therewith (Fig. 1; see pg. 7, para. 2 – “The tissue property database 10 is a database in which a group belonging to an ultrasonic tomographic image and a tissue property type are associated with each other. For example, a tissue characteristic type n (subcutaneous fat: thick, muscle: thin, marbling pattern: medium, layered pattern: strong,...) [classified measures of muscle and fat layers] Is associated with an ultrasonic tomographic image of group n.”), 
wherein the measure presenting unit is configured to selectively present one of the measure patterns according to the muscle assessment index data and the fat layer assessment index data input to the knowledge database (Fig. 1; see pg. 7, para. 4 – “Then, the data processing unit 7 makes an inquiry to the evaluation database 11 based on the tissue property type information acquired from the tissue property database 10 [classified measures of muscle and fat layers]…The evaluation information is information determined by comprehensively determining the tissue property type information, body measurement information, and lifestyle information. For example, evaluation m (fat percentage: high, muscle strength: standard, light aerobic exercise and resistance exercise) Recommended, ...)” [measure pattern]). 
Fukuda teaches capturing an ultrasound image of a muscle and fat layer, but does not explicitly teach where the muscle is the left and right rectus abdominis muscle. 
Whereas, Coldron, in an analogous field of endeavor, teaches capturing an ultrasound image of the left and right rectus abdominis muscle (Fig. 1; see pg. 115, col. 1, para. 2 – “The probe was placed over the midline of the abdomen with the lower border just cephalad to the umbilicus. The medial ends of the two RA muscle bellies were identified and the gap between the two was measured.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging the body, as disclosed in Fukuda, by imaging the abdomen, as disclosed in Coldron. One of ordinary skill in the art would have been motivated to make this modification in order to measure the strength of rectus abdominis postpartum and anterior abdominal wall stiffness, which together with other muscle characteristics could inform development of effective postnatal exercise programs, as taught in Coldron (see Abstract).

Regarding claim 28, Fukuda teaches a lifestyle assessment program for assessing lifestyle relating to metabolic syndrome, the processing comprising:  
receiving a tomographic image of a subject being captures with an ultrasonic probe (Fig. 1; see pg. 5, para. 6 – “The ultrasonic probe 2 and the ultrasonic image capturing unit 3 are for capturing an ultrasonic tomographic image of a living tissue by transmitting and receiving ultrasonic waves.”); 
obtaining a knowledge database including feature of a representing shape of the muscle, quantitative representing feature of a fat layer, and measure patterns systematically classifying measures due to lifestyle associated therewith (Fig. 1; see pg. 7, para. 2 – “The tissue property database 10 is a database in which a group belonging to an ultrasonic tomographic image and a tissue property type are associated with each other. For example, a tissue characteristic type n (subcutaneous fat: thick, muscle: thin, marbling pattern: medium, layered pattern: strong,...) [classified measures of muscle and fat layers] Is associated with an ultrasonic tomographic image of group n.”); 
identifying a region of muscle layer and a region of a predetermined fat layer among living body portions visualized in the tomographic image (Fig. 1-2; see pg. 6, para. 2 – “The ultrasonic tomographic image to be evaluated output from the ultrasonic imaging unit 3 is sent to the tissue thickness measuring unit 4 to measure and obtain the thickness of the subcutaneous fat tissue and muscle tissue.”; see pg. 8, para. 4 – “The ultrasonic tomographic image 20 includes a region 21 indicating subcutaneous fat tissue and a region 22 indicating muscle tissue.”); 
outputting at least muscle assessment index data indicating a feature of a shape of the muscle and fat layer assessment index data indicating a quantitative feature of the fat layer as assessment index data of lifestyle (see pg. 6, para. 2 – “The ultrasonic tomographic image to be evaluated output from the ultrasonic imaging unit 3 is sent to the tissue thickness measuring unit 4 to measure and obtain the thickness of the subcutaneous fat tissue and muscle tissue.”); and 
selectively presenting one of measure patterns by inputting the assessment index data and the fat layer assessment index data to the knowledge database (Fig. 1; see pg. 7, para. 4 – “Then, the data processing unit 7 makes an inquiry to the evaluation database 11 based on the tissue property type information acquired from the tissue property database 10 [classified measures of muscle and fat layers]…The evaluation information is information determined by comprehensively determining the tissue property type information, body measurement information, and lifestyle information. For example, evaluation m (fat percentage: high, muscle strength: standard, light aerobic exercise and resistance exercise) Recommended, ...)” [measure pattern]).  
Fukuda teaches capturing an ultrasound image of a muscle and fat layer, but does not explicitly teach where the muscle is the left and right rectus abdominis muscle. 
Whereas, Coldron, in an analogous field of endeavor, teaches capturing an ultrasound image of the left and right rectus abdominis muscle (Fig. 1; see pg. 115, col. 1, para. 2 – “The probe was placed over the midline of the abdomen with the lower border just cephalad to the umbilicus. The medial ends of the two RA muscle bellies were identified and the gap between the two was measured.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging the body, as disclosed in Fukuda, by imaging the abdomen, as disclosed in Coldron. One of ordinary skill in the art would have been motivated to make this modification in order to measure the strength of rectus abdominis postpartum and anterior abdominal wall stiffness, which together with other muscle characteristics could inform development of effective postnatal exercise programs, as taught in Coldron (see Abstract).

Furthermore, regarding claims 21 and 30, Coldron further teaches 
wherein the rectus abdominis muscle assessment index data includes a thickness of rectus abdominis muscle (Fig. 3, where a thickness of the rectus abdominis muscle can be determined based on thickness B),
 an angle formed by a median line in a transverse section image of the rectus abdominis muscle and an apex of a bulge (Fig. 3, where an angle can be determined based on width A (median line) and thickness B (from apex of a bulge) of the muscle), and 
a rise indicating a rising state from the median line (Fig. 3, where a rise can be determined based on width A (median line) and thickness B of the muscle),  
which are obtained through the tomographic image of the rectus abdominis muscle (see pg. 114, col. 1, para. 4 – “The circumference of RA [rectus abdominis] was traced around the inside of its border using the on-screen cursor [on the image] and the CSA [cross-sectional area] computed.”).  
Furthermore, regarding claim 24 and 33, Fukuda further teaches wherein the feature assessing unit includes: 
a learning model for classifying an integrated feature regarding the shape of the muscle layer and an amount of the fat layer visualized in the tomographic image into one of a plurality of classification patterns defined in advance (Fig. 1; see pg. 7, para. 1 – “The image classification unit 6 [learning model] includes a plurality of groups [classification patterns] in which the ultrasonic tomographic images to be evaluated are classified in advance based on the information on the thickness of each tissue [muscle tissue and fat tissue] from the tissue thickness measurement unit 4 and the information on the feature parameters of the texture of each tissue [shape of muscle tissue and amount of fat tissue].”), and 
the feature assessing unit outputs measure pattern on a basis of the classification pattern into which the integrated feature is classified with the learning model (Fig. 1; see pg. 7, para. 2 – “Membership group information that determines which group the ultrasonic tomographic image belongs to is sent from the image classification unit 6 [learning model] to the data processing unit 7. The data processing unit 7 makes an inquiry to the organization property database 10 based on the belonging group information, and acquires information on the organization property corresponding to the belonging group. The tissue property database 10 [feature assessing unit] is a database in which a group belonging to an ultrasonic tomographic image and a tissue property type are associated with each other. For example, a tissue characteristic type n (subcutaneous fat: thick, muscle: thin, marbling pattern: medium, layered pattern: strong,...) [measure pattern] is associated with an ultrasonic tomographic image of group n.”). 
Furthermore, regarding claims 26 and 35, Fukuda further teaches wherein the muscle assessment index data includes 
brightness assessment index data indicating brightness of the muscle in the tomographic image (see pg. 6, para. 1 – “Each pixel of the tomographic image holds the value of the image density (sometimes referred to as intensity or luminance) [brightness]. A tomographic image exhibits a specific shading pattern according to the type and properties of a living tissue. Such a shading pattern is called a texture. The texture of a tomographic image differs depending on the type of tissue such as subcutaneous adipose tissue, muscle tissue…For example, various types of textures such as the presence or absence of marbling patterns and the presence or absence of layered patterns are recognized in muscle tissue.”), 
in the knowledge database, the brightness of the muscle and the measure patterns are associated (see pg. 7, para. 2 – “The tissue property database 10 [knowledge database] is a database in which a group belonging to an ultrasonic tomographic image and a tissue property type are associated with each other. For example, a tissue characteristic type n (subcutaneous fat: thick, muscle: thin, marbling pattern: medium [brightness of muscle], layered pattern: strong,...) is associated with an ultrasonic tomographic image of group n.”), and 
the measure presenting unit inputs the brightness measure patterns to the knowledge database (see pg. 7, para. 1 – “The presence or absence of a marbling structure or the presence or absence of a layered structure in each tissue can be quantitatively determined. Information on these8 characteristic parameters is sent to the image classification unit 6. The image classification unit 6 includes a plurality of groups in which the ultrasonic tomographic images to be evaluated are classified in advance based on the information on the thickness of each tissue from the tissue thickness measurement unit 4 and the information on the feature parameters of the texture of each tissue [such as brightness of muscle tissue].”).  

Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Coldron, as applied to claim 19 and 28 above, respectively, and in further view of A. T. Grainger et al., “Deep learning-based quantification of abdominal fat on magnetic resonance images,” PLoS ONE, vol. 13, no. 9, pp. 1-16, Sep. 2018, hereinafter referred to as Grainger.
Regarding claims 20 and 29, Fukuda in view of Coldron teaches all of the elements disclosed in claim 19 and 28 above, respectively, and 
Fukuda further teaches where the fat layer assessment index data includes first fat layer assessment index data indicating a quantitative feature of a subcutaneous fat layer (see pg. 6, para. 2 – “The ultrasonic tomographic image to be evaluated output from the ultrasonic imaging unit 3 is sent to the tissue thickness measuring unit 4 to measure and obtain the thickness of the subcutaneous fat tissue and muscle tissue.”). 
Fukuda in view of Coldron teaches the first fat layer (subcutaneous fat) assessment index data as an input to the knowledge database, but does not explicitly teach where the fat layer assessment index data includes a quantitative feature of a visceral fat layer.
Whereas, Grainger, in an analogous field of endeavor, teaches wherein the fat layer assessment index data includes a fat layer assessment index data indicating a quantitative feature of a visceral fat layer (see pg. 9, para. 1 — “These segmentation images were then used to generate the regions of interest on the original MR slices for quantifying both visceral and subcutaneous fat volumes.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fat layer assessment index data, as disclosed in Fukuda in view of Coldron, by having the fat layer assessment index data include a quantitative feature of a visceral fat layer, as disclosed in Grainger. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of deep learning in quantification of abdominal fat to determine body weight, as taught in Grainger (see Abstract).
	
	Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Coldron, as applied to claim 19 and 28 above, respectively, and in further view of S. Makrogiannis et al., “Automated Quantification of Muscle and Fat in the Thigh from Water-, Fat-and Non-Suppressed MR Images,” Journal of Magnetic Resonance Imaging, vol. 35, no. 5, pp. 1-18, May 2012, hereinafter referred to as Makrogiannis.
Regarding claims 22 and 31, Fukuda in view of Coldron teaches all of the elements disclosed in claim 19 and 28 above, respectively.
Fukuda in view of Coldron teaches identifying and measuring each of regions of the right and left rectus abdominis muscle and a region of the fat layer visualized in the tomographic image, and outputting a measure pattern on a basis of a plurality of measurement results obtained through the measurement, but does not explicitly teach identifying and measuring muscle and fat regions in an image using a learning model. 
Whereas, Makrogiannis, in an analogous field of endeavor, teaches identifying and measuring muscle and fat regions in an image using a learning model (see pg. 3, para. 2 – “First, we use a parametric deformable model to extract the subcutaneous adipose tissue from a non-suppressed T1 weighted 3D image. We then identify the muscle and inter-muscular fat using unsupervised clustering [learning model].”; see pg. 5, para. 3 – “Further, our algorithm [learning model] computes total volumes of subcutaneous fat, muscle, and intermuscular fat as well as the histograms of signal intensity for these three regions…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified identifying and measuring muscle and fat regions in an image, as disclosed in Fukuda in view of Coldron, by identifying and measuring muscle and fat regions in an image using a learning model, as disclosed in Makrogiannis. One of ordinary skill in the art would have been motivated to make this modification in order to determine more accurate tissue quantification, as taught in Makrogiannis (see Abstract).

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Coldron and Makrogiannis, as applied to claim 22 and 31 above, respectively, and in further view of Perrey et al. (US 20180240551 A1, published August 23, 2018), hereinafter referred to as Perrey.
Regarding claims 23 and 32, Fukuda in view of Coldron and Makrogiannis teaches all of the elements disclosed in claim 22 and 31 above, respectively.
Fukuda in view of Coldron and Makrogiannis teaches determining the regions of the right and left rectus abdominis muscle and the region of the fat layer visualized in the tomographic image using a learning model, but does not explicitly teach performing a learning processing of the learning model through supervised learning using training data which gives an instruction of respective positions of the regions of the right and left rectus abdominis muscle and the region of the fat layer visualized in the tomographic image.  
Whereas, Perrey, in an analogous field of endeavor, teaches performing a learning processing of the learning model through supervised learning using training data (see para. 0023 — “...the machine learning algorithm 107 may define the anatomical structure model 108 by automatically building a statistical model and/or a database of true positives and true negatives corresponding to each anatomical structure identified based on the features from a set of training images, a classification model, supervised modeling, and/or the like.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the regions of the right and left rectus abdominis muscle and the region of the fat layer visualized in the tomographic image using a learning model, as disclosed in Fukuda in view of Coldron and Makrogiannis, by performing a learning processing of the learning model through supervised learning using training data, as disclosed in Perrey. One of ordinary skill in the art would have been motivated to make this modification in order to build a database of true positives and true negatives corresponding to each anatomical structure defining the learning model, as taught in Perrey (see para. 0025).

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Coldron, as applied to claim 24 and 33 above, respectively, and in further view of Perrey. 
Regarding claims 25 and 34, Fukuda in view of Coldron teaches all of the elements disclosed in claim 24 and 33 above, respectively.
Fukuda in view of Coldron teaches determining the classification pattern into which the integrated feature regarding the shape of the right and left rectus abdominis muscle and the amount of the fat layer visualized in the tomographic image is classified using a learning model, but does not explicitly teach performing a learning processing of the learning model through supervised learning using training data which gives an instruction of the classification pattern into which the integrated feature regarding the shape of the right and left rectus abdominis muscle and the amount of the fat layer visualized in the tomographic image is classified.  
Whereas, Perrey, in an analogous field of endeavor, teaches performing a learning processing of the learning model through supervised learning using training data (see para. 0023 — “...the machine learning algorithm 107 may define the anatomical structure model 108 by automatically building a statistical model and/or a database of true positives and true negatives corresponding to each anatomical structure identified based on the features from a set of training images, a classification model, supervised modeling, and/or the like.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the classification pattern, as disclosed in Fukuda in view of Coldron, by performing a learning processing of the learning model through supervised learning using training data, as disclosed in Perrey. One of ordinary skill in the art would have been motivated to make this modification in order to build a database of true positives and true negatives corresponding to each anatomical structure defining the learning model, as taught in Perrey (see para. 0025).

	Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Coldron, as applied to claim 19 and 28 above, respectively, and in further view of Kashima et al. (US 20120289833 A1, published November 15, 2012), hereinafter referred to as Kashima.
Regarding claims 27 and 26, Fukuda in view of Coldron teaches all of the elements disclosed in claim 19 and 28 above, respectively. 
Fukuda in view of Coldron teaches acquiring a tomographic image with an ultrasound probe, but does not explicitly teach wherein the tomographic image is acquired with the ultrasonic probe in a state where a subject raises his/her upper body up. 
Whereas, Kashima, in the same field of endeavor, teaches wherein the tomographic image is acquired with the ultrasonic probe in a state where a subject raises his/her upper body up (Fig. 3 and 19; see para. 0136 – “Since the probe 111 may be simply moved around the abdominal part, for example, the cross-sectional image of the abdominal part can be photographed at any position of a human body such as an erect position, a sitting position, or a supine position.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquiring the image, as disclosed in Fukuda in view of Coldron, by acquiring the image when the subject raises their body up, as disclosed in Kashima. One of ordinary skill in the art would have been motivated to make this modification in order for the probe to be moved around the entire abdomen, and for the change amount of the orientation of the probe to be detected with high accuracy, as taught in Kashima (see para. 0196-0197). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuwata et al. (JP 2015037472 A, published February 26, 2015) discloses determining the thickness of a fat layer and a muscle layer in a tomographic image, and a database relating to ranking and group classification results based on tissue property data such as muscle/fat ratio and muscle marbling for each condition of each body measurement information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    	

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793